Title: From Thomas Jefferson to George Jefferson, 16 March 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Mar. 16. 99.

I found on my return home an extraordinary failure in my stock of corn & that article so scarce & dear that [it has] been with the greatest difficulty I could find a supply. [it will] call for a sum of 500. D. without giving me time to call in my nail[ery?] […] I believe I can still [value?] on you [for] about 150. D. and if you should have recieved any [more] money from mr Pendleton, the other 350. D. may be [furnished] from that [and?] I will replace it, by an order, on Philadelphia. should you not have recieved that, I inclose [you] a draught for 350. D. on Philadelphia to be disposed [of.] in consequence of these arrangements I shall draw [on] you in a day or two for 500. D. it is possible this draught may be on you as early as the 20th. instant. perhaps [not?] till a week later. perhaps I may divide it into two equal [draughts] […] might be with you by […] & the other about the 27th. I am aware of the impropr[iety] of [calling] on you on such [short] date [when] perhaps you [will] not have been able to [dispose] of the draught. but I [can obtain?] […] only for the ready money. should [your receipt of money?] from mr Pendleton  render it unnecessary to use the draught [you will] of course cancel it.—[will] you be so good as to send me by the first boat […] of […] corks.—my tobo. here […] ready to go down. [it should?] be [near 20,000]. I hope that from Bedford is down or on its [way]. I am with great esteem Dear Sir Your friend & servt.

Th: Jefferson

